DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 26 January 2020 and 21 July 2021. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Wang, US Pat. 7,397,415).
	Referring to Claim 1, Wang teaches at least one processor (Fig. 2 #26; Col. 9 ln 3-5) configured to: receive radar detection reports, each radar detection report having a type identification (ID) indicative of a type of radar associated with a given signal detection (Fig. 1 #11,12; Col. 3 ln 47-65); for each of the radar detection reports, determine (Fig. 1 #13) if said radar detection report has a particular type ID associated with a particular existing correlation 
	Referring to Claim 2, Wang teaches wherein the at least one processor is further configured to output each new radar track and each updated existing radar track to a user interface for presentation to a user or to another computing device; Col. 11 ln 44-51.
	Referring to Claim 4, Wang teaches wherein the radar detection reports are emitter descriptor words (EDWs); Fig. 2 #22.
	Referring to Claim 5, Wang teaches wherein the at least one processor is further configured to: halt each of particular correlation threads having empty queues; Col. 4 ln 32-33.
	Referring to Claim 10, Wang teaches wherein the at least one processor is further configured to: for each correlation thread, maintain a sub-list of radar tracks associated with a given type ID; See Fig. 1 cluster 1 to N; Col. 4 ln 42-62.

	Referring to Claim 12, Wang teaches wherein the comparison of said radar detection report against the sub-list of radar tracks associated with the given type ID is faster than a comparison of said radar detection report against a list of all radar tracks; Fig. 1 #13.
	Referring to Claim 15, Wang teaches by at least one processor, radar detection reports, each radar detection report having a type identification (ID) indicative of a type of radar associated with a given signal detection; for each of the radar detection reports, determining, by the at least one processor, if said radar detection report has a particular type ID associated with a particular existing correlation thread for processing particular radar detection reports having the particular type ID; for each of first radar detection reports determined to have a matching type ID associated with a matching existing correlation thread, adding, by the at least one processor, said first radar detection report to a queue of said matching existing correlation thread; for each of second radar detection reports determined not to have an associated existing correlation thread, creating, by the at least one processor, a new correlation thread and add said second radar detection report to a queue of said new correlation thread; for correlation threads having populated queues, executing, by the at least one processor, at least some of the correlation threads in parallel, wherein execution of each of the at least some of the correlation threads results in at least one of at least one new radar track or at least one updated existing radar track; and outputting, by the at least one processor, each new radar track and each updated existing radar track; See citations of Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
	Referring to Claim 3, Wang teaches the at least one processor, but does not explicitly disclose nor limit it is further configured to place the radar detection reports in a radar detection report queue.
	However, the use of queueing information is well known in data processing applications.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang with the detection report queue to improve buffering and increase processing efficiency. 
	Referring to Claim 6, Wang teaches wherein the at least one processor is further configured to: reactivate one of the particular correlation threads when said particular correlation thread's queue is repopulated, while not explicitly stated, this would have been obvious to similar reasons as stated above, as well reducing processing time by reuses desired threads.
	Referring to Claim 7, Wang teaches wherein the at least one processor is further configured to: maintain a hash map of active correlation threads and halted correlation threads such that the halted correlation threads are reusable when the halted correlation threads' queues are repopulated; see above rationale.

	Referring to Claim 9, Wang teaches wherein the at least one processor is further configured to: place at least one of the correlation threads having the populated 29123331 USO1queues in a thread queue if a number of the correlation threads having the populated queues exceeds the predetermined maximum number; See above rationales, as well as it would be obvious to prioritize queues in order to increase processing.
	Referring to Claim 13, Wang teaches wherein given radar detection reports having the given type ID are processed in order; See above rationale related to priority.
	Referring to Claim 14, Wang teaches wherein each correlation thread has a priority blocking queue; See above rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646